DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 5/30/2022 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 5/30/2022.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1-20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
(a) receiving member-created content on an online system from members of the online
system;  (b) establishing associations between the members and the member-created content, thereby identifying the members who created the member-created content and interactions between the members and the member-created content; (c) using the associations between the members and the member-created content to calculate
a creator score for a first member based on interactions by the members with content created by the first member and interactions by the members with content created by other members; (d) using the associations between the members and the member-created content to calculate a content score for the content created by the first member based on interactions by the members with the content created by the first member, creator scores of the members who interacted with the content created by the first member, and interactions of the members who interacted with the content created by the first member with content created by other members; (e) re-calculating the creator score and the content score via convergence of an iterated, (f) identifying the first member as a creator when the creator score of the first member transgresses a threshold; and  (g) generating to the members a follow recommendation on a graphical user interface for the first member based on the creator score for the first member, as recited in claims 1, 13 and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898